Citation Nr: 9925346	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic prostatitis and 
benign prostatic hypertrophy.





ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for chronic 
prostatitis and benign prostatic hypertrophy.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a chronic prostate disorder.  
Specifically, he asserts that he was first treated for 
prostate problems during service in the 1970s and that he has 
continued to have these problems for the last 25 years.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development is necessary.

Specifically, the Board notes that the veteran indicated that 
he underwent surgery on his prostate in 1995.  No records of 
any surgical procedure are in the claims file.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).  The duty to assist the appellant 
in the development of his claim includes the duty to request 
information, which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

In addition, the Board finds that private outpatient records 
show that the veteran has had recurrent problems involving 
his prostate and urinary system, variously diagnosed.  These 
problems were diagnosed as benign prostatic hypertrophy, 
prostatism, chronic prostatitis, and urinary tract 
dysfunction.  However, the outpatient records show no results 
of objective physical examination.  In light of the above, 
and since the veteran was never provided a VA examination for 
any current prostate condition, the Board finds that such an 
examination should be scheduled and the veteran provided the 
opportunity to appear for it.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Colvin v. 
Derwinski, 1 Vet. App. 171  (1991) (when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1998).

Finally, the Board notes that the claims file contains 
numerous misfiled medical records.  These pertain to a 
veteran with an altogether different name and claim number.  
Nevertheless, these records were considered by the RO in its 
January 1998 rating decision, in which it specifically 
referred to evidence contained in these records.  Its rating 
decision must be corrected and clarified.

Overall, the Board finds that an attempt should be made by 
the RO to obtain the 1995 surgical records; that the veteran 
should be scheduled for a VA prostate examination; and that a 
rating decision based on the proper evidence should be 
rendered by the RO.  This is necessary to provide a record 
upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327  
(1998).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all medical records associated with 
the veteran's 1995 surgery involving his 
prostate.  The veteran should be 
contacted and given the opportunity to 
provide such records, or provide the 
necessary information for the RO to 
obtain such records.  All attempts to 
obtain such records should be documented 
in the claims folder.  Copies of any and 
all records obtained should be made part 
of the claims folder.

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
medical examination by a VA genitourinary 
specialist to ascertain the presence, 
nature, and etiology of any prostatitis, 
benign prostatic hypertrophy, or other 
prostate disorder.  The veteran should be 
given adequate notice of this 
examination, which includes advising him 
of the consequences of failure to report 
for the examination.  If he fails to 
report for the examination, this fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  The claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to the completion of the report.  In 
addition, the examiner should be asked to 
provide specific comments as to any 
relationship between the veteran's 
current prostate disorder(s) and 
prostatitis treated in service.  The 
report of the examination should be 
legible, typed, and associated with the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented 
and specifically, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Upon completion of the foregoing, the 
RO should review the veteran's claim of 
entitlement to service connection for 
chronic prostatitis and benign prostatic 
hypertrophy, with consideration of any 
and all new evidence.  It should render 
an updated rating decision based on 
consideration of all appropriate 
evidence.

5.  If the decision remains adverse to 
the veteran, he should be so notified, 
and provided with a reasonable period of 
time within which to respond.  
Thereafter, he should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The RO should ensure that the 
Supplemental Statement of the Case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the statement of the case.  The 
veteran should be given the opportunity 
to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



